Exhibit 10.1 

 

AMENDMENT NO. 1 TO THE SG BLOCKS, INC.

STOCK INCENTIVE PLAN

This Amendment No. 1 (this “Amendment”) to the SG Blocks, Inc. Stock Incentive
Plan, as amended and restated on January 30, 2017 (the “Plan”), of SG Blocks,
Inc., a Delaware corporation (the “Company”), is dated as of June 1, 2018, the
date of approval by the Company’s stockholders (the “Effective Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Plan.

WHEREAS, the Company maintains the Plan to provide for certain equity incentive
compensation awards to directors, officers, consultants and other key employees
of the Company;

WHEREAS, the Plan provides for a maximum of 1,500,000 Shares that may be issued
or delivered pursuant to Awards under the Plan; and

WHEREAS, the Board of Directors (the “Board”) and a majority of the stockholders
(the “Stockholders”) of the Company have determined that it is in the best
interests of the Company to amend the Plan to increase the maximum number of
Shares that may be issued or delivered pursuant to Awards under the Plan by
1,000,000, to 2,500,000 Shares.

NOW, THEREFORE, effective as of the Effective Date, the Plan shall be amended as
follows:

I.Section 3(a) of the Plan is hereby deleted in its entirety and replaced with
the following:

a.Shares Available for Awards. The maximum number of Shares that may be issued
or delivered pursuant to Awards under the Plan shall be two million five hundred
thousand (2,500,000) (all of which may be granted with respect to Incentive
Stock Options). Shares issued or delivered pursuant to an Award may be
authorized but unissued Shares, treasury Shares, including Shares purchased in
the open market, or a combination of the foregoing. The aggregate number of
Shares available for issuance or delivery under the Plan shall be subject to
adjustment as provided in Section 15.

 

(signature page to follow) 



  

 



IN WITNESS WHEREOF, the undersigned hereby certifies that this Amendment was
duly adopted by the Board and a majority of the Stockholders, effective as of
the Effective Date. 

  SG BLOCKS, INC.       By:  /s/ Mahesh S. Shetty  

Name:

Title:

Mahesh S. Shetty
President and Chief Financial Officer

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to SG Blocks, Inc. Stock Incentive Plan]

  

 